                                         41 Filed 06/25/19
         Case 1:19-cv-04327-VEC Document 38       06/26/19 Page 1 of 2

IGPLAN HECIG,R & F'INK LLP                                                            55O Fifth Avenue
                                                                                             Suite 71lO
                                                                                    NewYork,NY lOllB
Direct Dial: (212) 763-0884                                                            (212)763-0883
Direct Email: rkaplan@kaplanhecker.com                                           www.kaplanhecker.com

                                        USDC SDNY
                                        DOCUMENT                              June25,2019
VIA ECF                                 ELECTRONICALLY FILED
                                        DOC #:
The Honorable Valerie E. Caproni        DATE FILED: 06/26/2019
United States District Judge
United States District Court for the
   Southern District of New York


                                                  MEMO ENDORSED
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007-1312

        Re:    Feibleman v. The Trustees of Columbia University in the City of New York,
        No. 1:19-cv-04327 (VEC) (S.D.N.Y.)

Dear Judge Caproni:

        We represent Defendant The Trustees of Columbia University in the City of New York
("Columbia") in the above-captioned action. Pursuant to Paragraph 1 of the Notice of Initial
Pretrial Conference (ECF 31) and Rule 2C of Your Honor's Individual Practices in Civil Cases,
we submit this letter requesting an adjournment of the Initial Pretrial Conference currently
scheduled for l0:00 a.m. on June 28, 2019.

        As Your Honor is no doubt aware, Columbia's Motion to Redact the Complaint (ECF 24-
25) remains pending before the Court. It just came to Columbia's attention earlier today that
counsel for Jane Doe will be out of town on June 28 and therefore unable to attend the Initial
Pretrial Conference to address any issues that may arise concerning the pending Motion to Redact.
Columbia therefore requests that the conference be adjourned so that she can be present.

         Plaintiff does not consent because "[t]he Motion to Redact has been fully briefed and has
no impact on the Initial Conference." But Rule 3A(i) of Your Honor's Individual Practices
explicitly states that "[a]ll parties should be prepared to discuss at the initial pretrial conference
any pending or anticipated motions." Although we obviously do not know exactly what Your
Honor intends to cover at the Initial Pretrial Conference, we believe that it would not be appropriate
for the Court to address the currently pending Motion to Redact, which involves disputed issues
of fact concerning Jane Doe (see, e.g., ECF 25 atI-!"ECF 26-l atl-12 ECF 34 atl-2,7-11; ECF
35-1 at 1-2), without the opportunity for her counsel to be heard.
            Case 1:19-cv-04327-VEC Document 41
                                            38 Filed 06/26/19
                                                     06/25/19 Page 2 of 2

IGPLAN HECKER& FINI( LLP                                                                     )



       This is Columbia's first request for an adjournment. Pursuant to Your Honor's Rules,
counsel for Columbia and Jane Doe would be available for an Initial Pretrial Conference on the
mornings of July 19 and26.r


                                                      Respectfully submitted,




                                                      Roberta A. Kaplan

cc: Counsel of Record
       O. Iliana Konidaris, Esq.



                  The Court does not anticipate that Ms. Konidaris' presence will be
                  necessary at the initial conference. Columbia's request to adjourn is
                  therefore denied.

                  SO ORDERED.                         Date: 06/26/2019




                  HON. VALERIE CAPRONI
                  UNITED STATES DISTRICT JUDGE




I   Unfortunately, I am unavailable on July 12 due to my son's Bar Mitzvah.
